

115 HR 5203 IH: To amend the Agricultural Act of 2014 to require producers to elect to receive price loss coverage or agriculture risk coverage under that Act or Federal crop insurance under the Federal Crop Insurance Act.
U.S. House of Representatives
2018-03-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5203IN THE HOUSE OF REPRESENTATIVESMarch 7, 2018Mr. Duncan of Tennessee introduced the following bill; which was referred to the Committee on AgricultureA BILLTo amend the Agricultural Act of 2014 to require producers to elect to receive price loss coverage
			 or agriculture risk coverage under that Act or Federal crop insurance
			 under the Federal Crop Insurance Act.
	
		1.Producer election to receive price loss coverage or agriculture risk coverage or Federal crop
 insuranceSection 1115 of the Agricultural Act of 2014 (7 U.S.C. 9015) is amended— (1)by redesignating subsection (f) as subsection (g); and
 (2)by inserting after subsection (e) the following:  (f)Election To receive price loss coverage or agriculture risk coverage or Federal crop insuranceFor the 2018 crop year, all of the producers on a farm shall elect to receive—
 (1)price loss coverage or agriculture risk coverage, as determined by the election of the producers on the farm under this section for the 2014 through 2018 crop years; or
 (2)Federal crop insurance under the Federal Crop Insurance Act (7 U.S.C. 1501 et seq.).. 